Exhibit 10.34




THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED
OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER
APPLICABLE STATE SECURITIES LAWS OR VOYANT INTERNATIONAL CORPORATION SHALL HAVE
RECEIVED AN OPINION OF COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE
SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS
NOT REQUIRED.




WARRANT TO PURCHASE




SHARES OF COMMON STOCK




OF




VOYANT INTERNATIONAL CORPORATION







Expires January 26, 2014




Date of Issuance: January 26, 2009

No.: SPW-055

Number of Shares:  275,000




FOR VALUE RECEIVED, subject to the provisions hereinafter set forth, the
undersigned, Voyant International Corporation, a Nevada corporation (together
with its successors and assigns, the “Issuer”), hereby certifies that SRZ
Trading LLC or its registered assigns is entitled to subscribe for and purchase,
during the period specified in this Warrant, up to Two Hundred Seventy Five
Thousand (275,000) shares (subject to adjustment as hereinafter provided) of the
duly authorized, validly issued, fully paid and non-assessable Common Stock of
the Issuer, at an exercise price per share equal to the Warrant Price then in
effect, subject, however, to the provisions and upon the terms and conditions
hereinafter set forth.  Capitalized terms used in this Warrant and not otherwise
defined herein shall have the respective meanings specified in Section 9 hereof.




1.

Term.  The right to subscribe for and purchase shares of Warrant Stock
represented hereby shall commence on January 26, 2009 and shall expire at 5:00
p.m., eastern time, on January 26, 2014 (such period being the “Term”).




2.

Method of Exercise Payment; Issuance of New Warrant; Transfer and Exchange.

















--------------------------------------------------------------------------------

(a)

Time of Exercise.  The purchase rights represented by this Warrant may be
exercised in whole or in part at any time and from time to time during the Term
commencing on January 26, 2009.




(b)

Method of Exercise.  The Holder hereof may exercise this Warrant, in whole or in
part, by the surrender of this Warrant (with the exercise form attached hereto
duly executed) at the principal office of the Issuer, and by the payment to the
Issuer of an amount of consideration therefor equal to the Warrant Price in
effect on the date of such exercise multiplied by the number of shares of
Warrant Stock with respect to which this Warrant is then being exercised,
payable at such Holder’s election (i) by certified or official bank check or by
wire transfer to an account designated by the Issuer, (ii) by “cashless
exercise” in accordance with the provisions of subsection (c) of this Section 2,
or (iii) by a combination of the foregoing methods of payment selected by the
Holder of this Warrant.




(c)

Cashless Exercise.  Notwithstanding any provisions herein to the contrary and
commencing six months following the Original Issue Date, if the Per Share Market
Value of one share of Common Stock is greater than the Warrant Price (at the
date of calculation as set forth below), in lieu of exercising this Warrant by
payment of cash, the Holder may exercise this Warrant by a cashless exercise and
shall receive the number of shares of Common Stock equal to an amount (as
determined below) by surrender of this Warrant at the principal office of the
Issuer together with the properly endorsed Notice of Exercise in which event the
Issuer shall issue to the Holder a number of shares of Common Stock computed
using the following formula:




X = Y - (A)(Y)

      

      B




Where

X =

the number of shares of Common Stock to be issued to the Holder.




Y =

the number of shares of Common Stock purchasable upon exercise of all of the
Warrant or, if only a portion of the Warrant is being exercised, the portion of
the Warrant being exercised.




A =

the Warrant Price.




B =

the Per Share Market Value of one share of Common Stock.




(d)

Issuance of Stock Certificates.  In the event of any exercise of the rights
represented by this Warrant in accordance with and subject to the terms and
conditions hereof, (i) certificates for the shares of Warrant Stock so purchased
shall be dated the date of such exercise and delivered to the Holder hereof
within a reasonable time, not exceeding three (3) Trading Days after such
exercise (the “Delivery Date”) or, at the request of the Holder, issued and
delivered to the Depository Trust Company (“DTC”) account on the Holder’s behalf
via the Deposit Withdrawal Agent Commission System (“DWAC”) within a reasonable
time, not exceeding three (3) Trading Days after such exercise, and the Holder
hereof shall be deemed for all purposes to be the Holder of the shares of
Warrant Stock so purchased as of the date of such











-2-




--------------------------------------------------------------------------------

exercise and (ii) unless this Warrant has expired, a new Warrant representing
the number of shares of Warrant Stock, if any, with respect to which this
Warrant shall not then have been exercised (less any amount thereof which shall
have been canceled in payment or partial payment of the Warrant Price as
hereinabove provided) shall also be issued to the Holder hereof at the Issuer’s
expense within such time.




(e)

Transferability of Warrant.  Subject to Section 2(g), this Warrant may be
transferred by a Holder without the consent of the Issuer.  If transferred
pursuant to this paragraph, this Warrant may be transferred on the books of the
Issuer by the Holder hereof in person or by the Holder’s duly authorized
attorney, upon surrender of this Warrant at the principal office of the Issuer,
properly endorsed (by the Holder executing an assignment in the form attached
hereto) and upon payment of any necessary transfer tax or other governmental
charge imposed upon such transfer.  This Warrant is exchangeable at the
principal office of the Issuer for Warrants for the purchase of the same
aggregate number of shares of Warrant Stock, each new Warrant to represent the
right to purchase such number of shares of Warrant Stock as the Holder hereof
shall designate at the time of such exchange.  All Warrants issued on transfers
or exchanges shall be dated the Original Issue Date and shall be identical with
this Warrant except as to the number of shares of Warrant Stock issuable
pursuant thereto.




(f)

Continuing Rights of Holder.  The Issuer will, at the time of or at any time
after each exercise of this Warrant, upon the request of the Holder hereof,
acknowledge in writing the extent, if any, of its continuing obligation to
afford to such Holder all rights to which such Holder shall continue to be
entitled after such exercise in accordance with the terms of this Warrant,
provided that if any such Holder shall fail to make any such request, the
failure shall not affect the continuing obligation of the Issuer to afford such
rights to such Holder.




(g)

Compliance with Securities Laws.




(i)

The Holder of this Warrant, by acceptance hereof, acknowledges that this Warrant
and the shares of Warrant Stock to be issued upon exercise hereof are being
acquired solely for the Holder’s own account and not as a nominee for any other
party, and for investment, and that the Holder will not offer, sell or otherwise
dispose of this Warrant or any shares of Warrant Stock to be issued upon
exercise hereof except pursuant to an effective registration statement, or an
exemption from registration, under the Securities Act and any applicable state
securities laws.




(ii)

Except as provided in paragraph (iii) below, this Warrant and all certificates
representing shares of Warrant Stock issued upon exercise hereof shall be
stamped or imprinted with a legend in substantially the following form:




THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD,











-3-




--------------------------------------------------------------------------------

TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT
AND UNDER APPLICABLE STATE SECURITIES LAWS OR VOYANT INTERNATIONAL CORPORATION
SHALL HAVE RECEIVED AN OPINION OF COUNSEL THAT REGISTRATION OF SUCH SECURITIES
UNDER THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES
LAWS IS NOT REQUIRED.




(iii)

The restrictions imposed by this subsection (g) upon the transfer of this
Warrant or the shares of Warrant Stock to be purchased upon exercise hereof
shall terminate (A) when such securities shall have been resold pursuant to an
effective registration statement under the Securities Act, (B) upon the Issuer’s
receipt of an opinion of counsel, in form and substance reasonably satisfactory
to the Issuer, addressed to the Issuer to the effect that such restrictions are
no longer required to ensure compliance with the Securities Act and state
securities laws or (C) upon the Issuer’s receipt of other evidence reasonably
satisfactory to the Issuer that such registration and qualification under the
Securities Act and state securities laws are not required.  Whenever such
restrictions shall cease and terminate as to any such securities, the Holder
thereof shall be entitled to receive from the Issuer (or its transfer agent and
registrar), without expense (other than applicable transfer taxes, if any), new
Warrants (or, in the case of shares of Warrant Stock, new stock certificates) of
like tenor not bearing the applicable legend required by paragraph (ii) above
relating to the Securities Act and state securities laws.




(iv)

The Issuer will provide, at the Issuer’s expense, such legal opinions in the
future as are reasonably necessary for the issuance and resale of the Common
Stock issuable upon exercise of this Warrant pursuant to an effective
registration statement, Rule 144 or an exemption from registration.  In the
event that Common Stock is sold in a manner that complies with an exemption from
registration, the Issuer will promptly instruct its counsel (at its expense) to
issue to the transfer agent an opinion permitting removal of the legend
(indefinitely, if more than one year has elapsed from the Closing Date, or to
permit sale of the shares if pursuant to the other provisions of Rule 144)..




(h)

Buy In.




In addition to any other rights available to the Holder, if the Issuer fails to
cause its transfer agent to transmit to the Holder a certificate or certificates
representing the Warrant Stock pursuant to an exercise on or before the Delivery
Date, and if after such date the Holder is required by its broker to purchase
(in an open market transaction or otherwise) shares of Common Stock to deliver
in satisfaction of a sale by the Holder of the Warrant Stock which the Holder
anticipated receiving upon such exercise (a “Buy-In”), then the Issuer shall (1)
pay in cash to the Holder the amount by which (x) the Holder’s total purchase
price (including brokerage commissions, if any) for the shares of Common Stock
so purchased exceeds (y) the











-4-




--------------------------------------------------------------------------------

amount obtained by multiplying (A) the number of shares of Warrant Stock that
the Issuer was required to deliver to the Holder in connection with the exercise
at issue times, (B) the price at which the sell order giving rise to such
purchase obligation was executed, and (2) at the option of the Holder, either
reinstate the portion of the Warrant and equivalent number of shares of Warrant
Stock for which such exercise was not honored or deliver to the Holder the
number of shares of Common Stock that would have been issued had the Issuer
timely complied with its exercise and delivery obligations hereunder.  For
example, if the Holder purchases Common Stock having a total purchase price of
$11,000 to cover a Buy-In with respect to an attempted exercise of shares of
Common Stock with an aggregate sale price giving rise to such purchase
obligation of $10,000, under clause (1) of the immediately preceding sentence
the Issuer shall be required to pay the Holder $1,000.  The Holder shall provide
the Issuer written notice indicating the amounts payable to the Holder in
respect of the Buy-In, together with applicable confirmations and other evidence
reasonably requested by the Issuer.  Nothing herein shall limit a Holder’s right
to pursue any other remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Issuer’s failure to timely deliver
certificates representing shares of Common Stock upon exercise of this Warrant
as required pursuant to the terms hereof.




3.

Stock Fully Paid; Reservation and Listing of Shares; Covenants.




(a)

Stock Fully Paid.  The Issuer represents, warrants, covenants and agrees that
all shares of Warrant Stock which may be issued upon the exercise of this
Warrant or otherwise hereunder will, upon issuance, be duly authorized, validly
issued, fully paid and non-assessable and free from all taxes, liens and charges
created by or through Issuer.  The Issuer further covenants and agrees that
during the period within which this Warrant may be exercised, the Issuer will at
all times have authorized and reserved for the purpose of the issue upon
exercise of this Warrant a number of shares of Common Stock equal to at least
120% of the aggregate number of shares of Common Stock exercisable hereunder to
provide for the exercise of this Warrant (without regard to limitations on
exercisability set forth in Section 8).




(b)

Reservation.  If any shares of Common Stock required to be reserved for issuance
upon exercise of this Warrant or as otherwise provided hereunder require
registration or qualification with any governmental authority under any federal
or state law before such shares may be so issued, the Issuer will in good faith
use its best efforts as expeditiously as possible at its expense to cause such
shares to be duly registered or qualified.  If the Issuer shall list any shares
of Common Stock on any securities exchange or market it will, at its expense,
list thereon, maintain and increase when necessary such listing, of, all shares
of Warrant Stock from time to time issued upon exercise of this Warrant or as
otherwise provided hereunder, and, to the extent permissible under the
applicable securities exchange’s rules, all unissued shares of Warrant Stock
which are at any time issuable hereunder, so long as any shares of Common Stock
shall be so listed.  The Issuer will also so list on each securities exchange or
market, and will maintain such listing of, any other securities which the Holder
of this Warrant shall be entitled to receive upon the exercise of this Warrant
if at the time any securities of the same class shall be listed on such
securities exchange or market by the Issuer.














-5-




--------------------------------------------------------------------------------

(c)

Covenants.  The Issuer shall not by any action including, without limitation,
amending the Certificate of Incorporation or the by-laws of the Issuer, or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant, but
will at all times in good faith assist in the carrying out of all such terms and
in the taking of all such actions as may be necessary or appropriate to protect
the rights of the Holder hereof against dilution (to the extent specifically
provided herein) or impairment.  Without limiting the generality of the
foregoing, the Issuer will (i) not permit the par value, if any, of its Common
Stock to exceed the then effective Warrant Price, (ii) not amend or modify any
provision of the Certificate of Incorporation or by-laws of the Issuer in any
manner that would adversely affect the rights of the Holders of the Warrants,
(iii) take all such action as may be reasonably necessary in order that the
Issuer may validly and legally issue fully paid and nonassessable shares of
Common Stock, free and clear of any liens, claims, encumbrances and restrictions
(other than as provided herein) upon the exercise of this Warrant, and (iv) use
its best efforts to obtain all such authorizations, exemptions or consents from
any public regulatory body having jurisdiction thereof as may be reasonably
necessary to enable the Issuer to perform its obligations under this Warrant.




(d)

Loss, Theft, Destruction of Warrants.  Upon receipt of evidence satisfactory to
the Issuer of the ownership of and the loss, theft, destruction or mutilation of
any Warrant and, in the case of any such loss, theft or destruction, upon
receipt of indemnity or security satisfactory to the Issuer or, in the case of
any such mutilation, upon surrender and cancellation of such Warrant, the Issuer
will make and deliver, in lieu of such lost, stolen, destroyed or mutilated
Warrant, a new Warrant of like tenor and representing the right to purchase the
same number of shares of Common Stock.




4.

Adjustment of Warrant Price and Warrant Share Number.  The number of shares of
Common Stock for which this Warrant is exercisable, and the price at which such
shares may be purchased upon exercise of this Warrant, shall be subject to
adjustment from time to time as set forth in this Section 4. The Issuer shall
give the Holder notice of any event described below which requires an adjustment
pursuant to this Section 4 in accordance with Section 5.  Notwithstanding any
adjustment hereunder, at no time shall the Warrant Price be greater than $0.075
per share, except if it is adjusted pursuant to Section 4(b)(iii).




(a)

Recapitalization, Reorganization, Reclassification, Consolidation, Merger or
Sale.




(i)

In case the Issuer after the Original Issue Date shall do any of the following
(each, a “Triggering Event”): (a) consolidate with or merge into any other
Person and the Issuer shall not be the continuing or surviving corporation of
such consolidation or merger, or (b) permit any other Person to consolidate with
or merge into the Issuer and the Issuer shall be the continuing or surviving
Person but, in connection with such consolidation or merger, any Capital Stock
of the Issuer shall be changed into or exchanged for Securities of any other
Person or cash or any other property, or (c) transfer all or substantially all
of its properties or assets to any other Person, or (d) effect a capital
reorganization or reclassification of its Capital Stock, then, and in the case
of











-6-




--------------------------------------------------------------------------------

each such Triggering Event, proper provision shall be made so that, upon the
basis and the terms and in the manner provided in this Warrant, the Holder of
this Warrant shall be entitled upon the exercise hereof at any time after the
consummation of such Triggering Event, to the extent this Warrant is not
exercised prior to such Triggering Event, to receive at the Warrant Price in
effect at the time immediately prior to the consummation of such Triggering
Event in lieu of the Common Stock issuable upon such exercise of this Warrant
prior to such Triggering Event, the Securities, cash and property to which such
Holder would have been entitled upon the consummation of such Triggering Event
if such Holder had exercised the rights represented by this Warrant (without
giving effect to the limitations on exercise set forth in Section 8 hereof)
immediately prior thereto (including the right to elect the type of
consideration, if applicable), subject to adjustments (subsequent to such
corporate action) as nearly equivalent as possible to the adjustments provided
for elsewhere in this Section 4.  Unless the surviving entity in any such
Triggering Event is a public company under the Securities Exchange Act of 1934,
the common equity securities of which are traded or quoted on a national
securities exchange or the OTC Bulletin Board (a “Qualifying Entity”), the
Holder, at its option, shall be permitted to require that the Issuer pay to the
Holder an amount equal to the Black-Scholes value of this Warrant.




(ii)

Notwithstanding anything contained in this Warrant to the contrary and so long
as the surviving entity is a Qualifying Entity, the Issuer will not be deemed to
have effected  any Triggering Event if, prior to the consummation thereof, each
Person (other than the Issuer) which may be required to deliver any Securities,
cash or property upon the exercise of this Warrant as provided herein shall
assume, by written instrument delivered to the Holder of this Warrant and
reasonably satisfactory to the Holder, (A) the obligations of the Issuer under
this Warrant (and if the Issuer shall survive the consummation of such
Triggering Event, such assumption shall be in addition to, and shall not release
the Issuer from, any continuing obligations of the Issuer under this Warrant)
and (B) the obligation to deliver to such Holder such shares of Securities, cash
or property as, in accordance with the foregoing provisions of this subsection
(a), such Holder shall be entitled to receive, and such Person shall have
similarly delivered to such Holder, an opinion of counsel for such Person, which
shall be reasonably satisfactory to the Holder, stating that this Warrant shall
thereafter continue in full force and effect and the terms hereof (including,
without limitation, all of the provisions of this subsection (a)) shall be
applicable to the Securities, cash or property which such Person may be required
to deliver upon any exercise of this Warrant or the exercise of any rights
pursuant hereto.




(b)

Stock Dividends, Subdivisions and Combinations.  If at any time the Issuer
shall:




(i)

set a record date or take a record of the holders of its Common Stock for the
purpose of entitling them to receive a dividend payable in, or other
distribution of, shares of Common Stock,




(ii)

subdivide its outstanding shares of Common Stock into a larger number of shares
of Common Stock, or











-7-




--------------------------------------------------------------------------------




(iii)

combine its outstanding shares of Common Stock into a smaller number of shares
of Common Stock,




then (1) the number of shares of Common Stock for which this Warrant is
exercisable immediately after the occurrence of any such event shall be adjusted
to equal the number of shares of Common Stock which a record holder of the same
number of shares of Common Stock for which this Warrant is exercisable
immediately prior to the occurrence of such event would own or be entitled to
receive after the happening of such event (without giving effect to the
limitations on exercise set forth in Section 8 hereof), and (2) the Warrant
Price then in effect shall be adjusted to equal (A) the Warrant Price then in
effect multiplied by the number of shares of Common Stock for which this Warrant
is exercisable immediately prior to the adjustment (without giving effect to the
limitations on exercise set forth in Section 8 hereof) divided by (B) the number
of shares of Common Stock for which this Warrant is exercisable immediately
after such adjustment (without giving effect to the limitations on exercise set
forth in Section 8 hereof).




(c)

Certain Other Distributions.  If at any time the Issuer shall set a record date
or take a record of the holders of its Common Stock for the purpose of entitling
them to receive any divi­dend or other distribution of:




(i)

cash (other than a cash dividend payable out of earnings or earned surplus
legally available for the payment of dividends under the laws of the
jurisdiction of incorporation of the Issuer),




(ii)

any evidences of its indebtedness, any shares of stock of any class or any other
securities or property of any nature whatsoever (other than cash, Common Stock
Equivalents, Additional Shares of Common Stock or Permitted Issuances), or




(iii)

any warrants or other rights to subscribe for or purchase any evidences of its
indebtedness, any shares of stock of any class or any other securities or
property of any nature whatsoever (other than cash, Common Stock Equivalents,
Additional Shares of Common Stock or Permitted Issuances),




then (1) the number of shares of Common Stock for which this Warrant is
exercisable shall be adjusted to equal the product of the number of shares of
Common Stock for which this Warrant is exercisable immediately prior to such
adjustment (without giving effect to the limitations on exercise set forth in
Section 8 hereof) multiplied by a fraction (A) the numerator of which shall be
the Per Share Market Value of Common Stock at the date of taking such record and
(B) the denominator of which shall be such Per Share Market Value minus the
amount allocable to one share of Common Stock of any such cash so distributable
and of the fair value (as determined in good faith by the Board of Directors of
the Issuer and supported by an opinion from an investment banking firm
reasonably acceptable to the Holder) of any and all such evidences of
indebtedness, shares of stock, other securities or property or warrants or other
subscription or purchase rights so distributable, and (2) the Warrant Price then
in effect shall be adjusted to











-8-




--------------------------------------------------------------------------------

equal (A) the Warrant Price then in effect multiplied by the number of shares of
Common Stock for which this Warrant is exercisable immediately prior to the
adjustment (without giving effect to the limitations on exercise set forth in
Section 8 hereof) divided by (B) the number of shares of Common Stock for which
this Warrant is exercisable immediately after such adjustment (without giving
effect to the limitations on exercise set forth in Section 8 hereof).  A
reclassification of the Common Stock (other than a change in par value, or from
par value to no par value or from no par value to par value) into shares of
Common Stock and shares of any other class of stock shall be deemed a
distribution by the Issuer to the holders of its Common Stock of such shares of
such other class of stock within the meaning of this Section 4(c) and, if the
outstanding shares of Common Stock shall be changed into a larger or smaller
number of shares of Common Stock as a part of such reclassification, such change
shall be deemed a subdivision or combination, as the case may be, of the
outstanding shares of Common Stock within the meaning of Section 4(b).




(d)

Issuance of Additional Shares of Common Stock.  




(i)

In the event the Issuer shall at any time following the Original Issue Date
issue any Additional Shares of Common Stock (otherwise than as provided in the
foregoing subsections (a) through (c) of this Section 4), at a price per share
less than the Warrant Price then in effect or without consideration, then the
Warrant Price upon each such issuance shall be adjusted to the price equal to
the consideration per share paid for such Additional Shares of Common Stock.  




(ii)

No adjustment of the Warrant Price shall be made under paragraph (i) of
Section 4(d) upon the issuance of any Additional Shares of Common Stock which
are issued pursuant to the exercise or conversion of any Common Stock
Equivalents if any such adjustment shall previously have been fully made upon
the issuance of such Common Stock Equivalents, or upon the issuance of any
warrant or other rights therefor pursuant to Sections 4(e) or 4(f), or in
connection with any Permitted Issuances.  




(e)

Issuance of Warrants or Other Rights.  If at any time the Issuer shall take a
record of the Holders of its Common Stock for the purpose of entitling them to
receive a distribution of, or shall in any manner (whether directly or by
assumption in a merger in which the Issuer is the surviving corporation) issue
or sell any warrants or options, whether or not immediately exercisable, and the
Warrant Consideration (hereafter defined) per share for which Common Stock is
issuable upon the exercise of such warrant or option shall be less than the
Warrant Price in effect immediately prior to the time of such issue or sale,
then the Warrant Price then in effect immediately prior to the time of such
issue or sale, shall be adjusted to the price equal to the Warrant Consideration
per share for which Common Stock is issuable upon the exercise of such warrant
or option.    No adjustments of the Warrant Price then in effect shall be made
upon the actual issue of such Common Stock or of such Common Stock Equivalents
upon exercise of such warrants or other rights or upon the actual issue of such
Common Stock upon such conversion or exchange of such Common Stock Equivalents
if adjustment has been previously made pursuant











-9-




--------------------------------------------------------------------------------

to this section.  No adjustments of the Warrant Price shall be made under this
Section 4(e) in connection with any Permitted Issuances.




(f)

Issuance of Common Stock Equivalents.  If at any time prior the Issuer shall
take a record of the Holders of its Common Stock for the purpose of entitling
them to receive a distribution of, or shall in any manner (whether directly or
by assumption in a merger in which the Issuer is the surviving corporation)
issue or sell, any Common Stock Equivalents, whether or not the rights to
exchange or convert thereunder are immediately exercisable, and the Common Stock
Equivalent Consideration (hereafter defined) per share for which Common Stock is
issuable upon such conversion or exchange shall be less than the Warrant Price
in effect immediately prior to the time of such issue or sale, or if, after any
such issuance of Common Stock Equivalents, the price per share for which
Additional Shares of Common Stock may be issuable thereafter is amended or
adjusted, and such price as so amended shall be less than the applicable
Conversion Price in effect at the time of such amendment or adjustment, then the
Warrant Price then in effect immediately prior to the time of such issue or
sale, shall upon each such issuance or sale be adjusted to the price equal to
the Common Stock Equivalent Consideration per share paid for such Common Share
Equivalents.  No further adjustment of the Warrant Price then in effect shall be
made under this Section 4(f) upon the issuance of any Common Stock Equivalents
which are issued pursuant to the exercise of any warrants or other subscription
or purchase rights therefor, if any such adjustment shall previously have been
made upon the issuance of such warrants or other rights pursuant to Section
4(e).  No further adjustments of the Warrant Price then in effect shall be made
upon the actual issue of such Common Stock upon conversion or exchange of such
Common Stock Equivalents if adjustment shall have previously been made pursuant
to this section.  No adjustments of the Warrant Price shall be made under this
Section 4(f) in connection with any Permitted Issuances.




(g)

Superseding Adjustment.  If, at any time after any adjustment of the Warrant
Price then in effect shall have been made pursuant to Section 4(e) or Section
4(f) as the result of any issuance of warrants, other rights or Common Stock
Equivalents, and (i) such warrants or other rights, or the right of conversion
or exchange in such other Common Stock Equivalents, shall expire, and all or a
portion of such warrants or other rights, or the right of conversion or exchange
with respect to all or a portion of such other Common Stock Equivalents, as the
case may be shall not have been exercised, or (ii) the consideration per share
for which shares of Common Stock are issuable pursuant to such Common Stock
Equivalents, shall be increased solely by virtue of provisions therein contained
for an automatic increase in such consideration per share upon the occurrence of
a specified date or event, then for each outstanding Warrant such previous
adjustment shall be rescinded and annulled and the Additional Shares of Common
Stock which were deemed to have been issued by virtue of the computation made in
connection with the adjustment so rescinded and annulled shall no longer be
deemed to have been issued by virtue of such computation.  Upon the occurrence
of an event set forth in this Section 4(g) above, there shall be a recomputation
made of the effect of such Common Stock Equivalents on the basis of:
(i) treating the number of Additional Shares of Common Stock or other property,
if any, theretofore actually issued or issuable pursuant to the previous
exercise of any such warrants or other rights or any such right of conversion or
exchange, as having been issued on the date or dates of any such exercise and
for the consideration actually received and receivable therefor,











-10-




--------------------------------------------------------------------------------

and (ii) treating any such Common Stock Equivalents which then remain
outstanding as having been granted or issued immediately after the time of such
increase of the consideration per share for which shares of Common Stock or
other property are issuable under such Common Stock Equivalents; whereupon a new
adjustment of the Warrant Price then in effect shall be made, which new
adjustment shall supersede the previous adjustment so rescinded and annulled.




(h)

Purchase of Common Stock by the Issuer; Below Market Issuances.  If the Issuer
at any time while this Warrant is outstanding shall, directly or indirectly
through a Subsidiary or otherwise, purchase, redeem or otherwise acquire any
shares of Common Stock at a price per share greater than the Per Share Market
Value, then the Warrant Price upon each such purchase, redemption or acquisition
shall be adjusted to that price determined by multiplying such Warrant Price by
a fraction (i) the numerator of which shall be the number of shares of Common
Stock outstanding immediately prior to such purchase, redemption or acquisition
minus the number of shares of Common Stock which the aggregate consideration for
the total number of such shares of Common Stock so purchased, redeemed or
acquired would purchase at the Per Share Market Value; and (ii) the denominator
of which shall be the number of shares of Common Stock outstanding immediately
after such purchase, redemption or acquisition.  For the purposes of this
subsection (h), the date as of which the Per Share Market Price shall be
computed shall be the earlier of (x) the date on which the Issuer shall enter
into a firm contract for the purchase, redemption or acquisition of such Common
Stock, or (y) the date of actual purchase, redemption or acquisition of such
Common Stock.  For the purposes of this subsection (h), a purchase, redemption
or acquisition of a Common Stock Equivalent shall be deemed to be a purchase of
the underlying Common Stock, and the computation herein required shall be made
on the basis of the full exercise, conversion or exchange of such Common Stock
Equivalent on the date as of which such computation is required hereby to be
made, whether or not such Common Stock Equivalent is actually exercisable,
convertible or exchangeable on such date.  If the Issuer shall issue Common
Stock or rights, options or warrants entitling the recipient or holder thereof
to subscribe for or purchase shares of Common Stock at a price per share less
than the Per Share Market Value on the date of issuance, but higher than the
Warrant Price then in effect, the Warrant Price shall be multiplied by a
fraction, of which the denominator shall be the number of shares of the Common
Stock outstanding on the date of issuance of such Common Stock or rights or
warrants plus the number of additional shares of Common Stock offered for
subscription or purchase, and of which the numerator shall be the number of
shares of the Common Stock outstanding on the date of issuance of such rights or
warrants plus the number of shares which the aggregate offering price of the
total number of shares so offered (assuming receipt by the Issuer in full of all
consideration payable upon exercise of such rights, options or warrants) would
purchase at such Per Share Market Value.  Such adjustment shall be made whenever
such securities are issued, and shall become effective immediately after the
record date (if applicable) for the determination of stockholders entitled to
receive such rights, options or warrants.




(i)

Other Provisions applicable to Adjustments under this Section.  The following
provisions shall be applicable to the making of adjustments of the number of
shares of Common Stock for which this Warrant is exercisable and the Warrant
Price then in effect provided for in this Section 4:











-11-




--------------------------------------------------------------------------------




(i)

Computation of Consideration.  To the extent that any Additional Shares of
Common Stock or any Common Stock Equivalents (or any warrants or other rights
therefor) shall be issued for cash consideration, the consideration received by
the Issuer therefor shall be the amount of the cash received by the Issuer
therefor, or, if such Additional Shares of Common Stock or Common Stock
Equivalents are offered by the Issuer for subscription, the subscription price,
or, if such Additional Shares of Common Stock or Common Stock Equivalents are
sold to underwriters or dealers for public offering without a subscription
offering, the initial public offering price (in any such case subtracting any
amounts paid or receivable for accrued interest or accrued dividends and without
taking into account any compensation, discounts or expenses paid or incurred by
the Issuer for and in the underwriting of, or otherwise in connection with, the
issuance thereof).  To the extent that such issuance shall be for a
consideration other than cash, then, except as herein otherwise expressly
provided, the amount of such consideration shall be deemed to be the fair value
of such consideration at the time of such issuance as mutually de­termined in
good faith by the Board of Directors of the Issuer and the Majority Holders.
 The consideration for any Additional Shares of Common Stock issuable pursuant
to any warrants or other rights to subscribe for or purchase the same shall be
the consideration received by the Issuer for issuing such warrants or other
rights divided by the number of shares of Common Stock issuable upon the
exercise of such warrant or right plus the additional con­sideration payable to
the Issuer upon exercise of such warrant or other right for one share of Common
Stock (together the “Warrant Consideration”).  The consideration for any
Additional Shares of Common Stock issuable pursuant to the terms of any Common
Stock Equivalents shall be the consideration received by the Issuer for issuing
such Common Stock Equivalent, divided by the number of shares of Common Stock
issuable upon the conversion or other exercise of such Common Stock Equivalent,
plus the additional consideration, if any, payable to the Issuer upon the
exercise of the right of conversion or exchange in such Common Stock Equivalent
for one share of Common Stock (together the “Common Stock Equivalent
Consideration”).  In case of the issuance at any time of any Additional Shares
of Common Stock or Common Stock Equivalents in payment or satisfaction of any
dividends upon any class of stock other than Common Stock, the Issuer shall be
deemed to have received for such Additional Shares of Common Stock or Common
Stock Equivalents a consideration equal to the amount of such dividend so paid
or satisfied.




(ii)

Adjustments of Number of Shares.  In connection with an adjustment of the
Warrant Price pursuant to Sections (d), (e), (f), (g) and (h) of this Section 4,
the number of shares of Common Stock issuable hereunder shall be increased such
that the aggregate Warrant Price payable hereunder, after taking into account
the decrease in the Exercise Price, shall be equal to the aggregate Warrant
Price prior to such adjustment.




(iii)

Fractional Interests.  In computing adjustments under this Section 4, fractional
interests in Common Stock shall be taken into account to the nearest one
one-hundredth (1/100th) of a share.














-12-




--------------------------------------------------------------------------------

(iv)

When Adjustment Not Required.  If the Issuer shall take a record of the holders
of its Common Stock for the purpose of entitling them to receive a dividend or
distribution or subscription or purchase rights and shall, thereafter and before
the distribution to stockholders thereof, legally abandon its plan to pay or
deliver such dividend, distribution, subscription or purchase rights, then
thereafter no adjustment shall be required by reason of the taking of such
record and any such adjustment previously made in respect thereof shall be
rescinded and annulled.




(j)

Form of Warrant after Adjustments.  The form of this Warrant need not be changed
because of any adjustments in the Warrant Price or the number and kind of
securities purchasable upon exercise of this Warrant.




(k)

Escrow of Property.  If after any property becomes distributable pursuant to
this Section 4 by reason of the taking of any record of the holders of Common
Stock, but prior to the occurrence of the event for which such record is taken,
and the Holder exercises this Warrant, such property shall be held in escrow for
the Holder by the Issuer to be distributed to the Holder upon and to the extent
that the event actually takes place, upon payment of the then current Warrant
Price.  Notwithstanding any other provision to the contrary herein, if the event
for which such record was taken fails to occur or is rescinded, then such
escrowed property shall be returned to the Issuer.




5.

Notice of Adjustments.  Whenever the Warrant Price or Warrant Share Number shall
be adjusted pursuant to Section 4 hereof (for purposes of this Section 5, each
an “adjustment”), the Issuer shall cause its Chief Financial Officer to prepare
and execute a certificate setting forth, in reasonable detail, the event
requiring the adjustment, the amount of the adjustment, the method by which such
adjustment was calculated (including a description of the basis on which the
Board made any determination hereunder), and the Warrant Price and Warrant Share
Number after giving effect to such adjustment, and shall cause copies of such
certificate to be delivered to the Holder of this Warrant promptly after each
adjustment.  Any dispute between the Issuer and the Holder of this Warrant with
respect to the matters set forth in such certificate may at the option of the
Holder of this Warrant be submitted to one of the national accounting firms
currently known as the “big four” selected by the Holder, provided that the
Issuer shall have ten (10) days after receipt of notice from such Holder of its
selection of such firm to object thereto, in which case such Holder shall select
another such firm and the Issuer shall have no such right of objection.  The
firm selected by the Holder of this Warrant as provided in the preceding
sentence shall be instructed to deliver a written opinion as to such matters to
the Issuer and such Holder within thirty (30) days after submission to it of
such dispute.  Such opinion shall be final and binding on the parties hereto.  




6.

Fractional Shares.  No fractional shares of Warrant Stock will be issued in
connection with any exercise hereof, but in lieu of such fractional shares, the
Issuer shall at its option either (a) make a cash payment therefor equal in
amount to the product of the applicable fraction multiplied by the Per Share
Market Value then in effect or (b) issue one whole share in lieu of such
fractional share.














-13-




--------------------------------------------------------------------------------

7.

[Intentionally Reserved].  




8.

Certain Exercise Restrictions.

(a)

Notwithstanding anything to the contrary set forth in this Warrant, at no time
may a holder of this Warrant exercise this Warrant if the number of shares of
Common Stock to be issued pursuant to such exercise would exceed, when
aggregated with all other shares of Common Stock owned by such holder at such
time, the number of shares of Common Stock which would result in such holder
beneficially owning (as determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended, and the rules thereunder) in excess
of 4.99% of all of the Common Stock outstanding at such time; provided, however,
that upon a holder of this Warrant providing the Issuer with sixty-one (61) days
notice (pursuant to Section 13 hereof) (the "Waiver Notice") that such holder
would like to waive this Section 7(a) with regard to any or all shares of Common
Stock issuable upon exercise of this Warrant, this Section 8(a) will be of no
force or effect with regard to all or a portion of the Warrant referenced in the
Waiver Notice; provided, further, that this Section 8(a) shall be of no further
force or effect during the sixty-one (61) days immediately preceding the
expiration of the term of this Warrant.

(b)

Notwithstanding anything to the contrary set forth in this Warrant, at no time
may a holder of this Warrant exercise this Warrant if the number of shares of
Common Stock to be issued pursuant to such exercise would exceed, when
aggregated with all other shares of Common Stock owned by such holder at such
time, the number of shares of Common Stock which would result in such holder
beneficially owning (as determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended, and the rules thereunder) in excess
of 9.99% of all of the Common Stock outstanding at such time; provided, however,
that upon a holder of this Warrant providing the Issuer with sixty-one (61) days
notice (pursuant to Section 13 hereof) (the “Waiver Notice”) that such holder
would like to waive this Section 8 with regard to any or all shares of Common
Stock issuable upon exercise of this Warrant, this Section 8 will be of no force
or effect with regard to all or a portion of the Warrant referenced in the
Waiver Notice; provided, further, that this Section 8(b) shall be of no further
force or effect during the sixty-one (61) days immediately preceding the
expiration of the term of this Warrant.

9.

Definitions.  For the purposes of this Warrant, the following terms have the
following meanings:




“Additional Shares of Common Stock” means all shares of Common Stock issued by
the Issuer after the Original Issue Date, and all shares of Other Common, if
any, issued by the Issuer after the Original Issue Date, except for Permitted
Issuances.




“Board” shall mean the Board of Directors of the Issuer.




“Business Day” shall mean, even if not capitalized, any day banking transactions
can be conducted in New York City and does not include any day which is a
federal or s holiday in such location.











-14-




--------------------------------------------------------------------------------




“Capital Stock” means and includes (i) any and all shares, interests,
participations or other equivalents of or interests in (however designated)
corporate stock, including, without limitation, shares of preferred or
preference stock, (ii) all partnership interests (whether general or limited) in
any Person which is a partnership, (iii) all membership interests or limited
liability company interests in any limited liability company, and (iv) all
equity or ownership interests in any Person of any other type.




“Certificate of Incorporation” means the Amended Articles of Incorporation of
the Issuer as in effect on the Original Issue Date, and as hereafter from time
to time amended, modified, supplemented or restated in accordance with the terms
hereof and thereof and pursuant to applicable law.




“Common Stock” means the Common Stock, par value $.001 per share, of the Issuer
and any other Capital Stock into which such stock may hereafter be changed.




“Common Stock Equivalent” means any Convertible Security or warrant, option or
other right to subscribe for or purchase any Additional Shares of Common Stock
or any Convertible Security.




“Common Stock Equivalent Consideration” has the meaning specified in Section 4
(i) (i) hereof.




“Convertible Securities” means evidences of Indebtedness, shares of Capital
Stock or other Securities which are or may be at any time convertible into or
exchangeable for Additional Shares of Common Stock.  The term “Convertible
Security” means one of the Convertible Securities.




“Governmental Authority” means any governmental, regulatory or self-regulatory
entity, department, body, official, authority, commission, board, agency or
instrumentality, whether federal, state or local, and whether domestic or
foreign.




“Holders” mean the Persons who shall from time to time own any Warrant.  The
term “Holder” means one of the Holders.




“Independent Appraiser” means a nationally recognized or major regional
investment banking firm or firm of independent certified public accountants of
recognized standing (which may be the firm that regularly examines the financial
statements of the Issuer) that is regularly engaged in the business of
appraising the Capital Stock or assets of corporations or other entities as
going concerns, and which is not affiliated with either the Issuer or the Holder
of any Warrant.




“Issuer” means Voyant International Corporation, a corporation organized under
the laws of the State of Nevada, and its successors.














-15-




--------------------------------------------------------------------------------

“Majority Holders” means at any time the Holders of Warrants, substantially in
the form of this Warrant and issued on the Original Issue Date, exercisable for
a majority of the shares of Warrant Stock issuable under the Warrants at the
time outstanding.




“Notes” shall mean the Secured Notes issued on the Original Issue Date in the
aggregate principal amount of $300,000 to White Star LLC, Jason Lyons, SRZ
Trading LLC and Mueller Trading L.P.




“Original Issue Date” means January 26, 2009.




“OTC Bulletin Board” means the over-the-counter electronic bulletin board.




“Other Common” means any other Capital Stock of the Issuer of any class which
shall be authorized at any time after the date of this Warrant (other than
Common Stock) and which shall have the right to participate in the distribution
of earnings and assets of the Issuer without limitation as to amount.




“Permitted Issuances” means (a) issuances of options to employees, officers or
directors of the Issuer pursuant to any compensatory stock option plan existing
on the date hereof (and not amended to increase the shares available thereunder)
if such grants were duly approved by a majority of the non-employee members of
the Board of Directors of the Issuer or a majority of the members of a committee
of non-employee directors established for such purpose and such options have an
exercise price in excess of the closing bid price of the Common Stock on the
date of grant; (b) issuances of securities upon the exercise or exchange of or
conversion of any securities issued hereunder and/or securities exercisable or
exchangeable for or convertible into shares of Common Stock issued and
outstanding on the Original Issue Date, provided that such securities have not
been amended since the Original Issue Date to increase the number of such
securities or to decrease the exercise, exchange or conversion price of any such
securities; (c) securities issued pursuant to acquisitions or strategic
transactions, provided any such issuance shall only be to a person which is,
itself or through its subsidiaries, an operating company in a business
synergistic with the business of the Issuer and in which the Issuer receives
benefits in addition to the investment of funds, but shall not include a
transaction in which the Issuer is issuing securities primarily for the purpose
of raising capital or to an entity whose primary business is investing in
securities; and (d) shares of Common Stock to be issued upon exercise of the
Warrants.  




“Person” means an individual, corporation, limited liability company,
partnership, joint stock company, trust, unincorporated organization, joint
venture, Governmental Authority or other entity of whatever nature.




“Per Share Market Value” means on any particular date (a) the last trading price
on any national securities exchange on which the Common Stock is listed, or, if
there is no such price, the closing bid price for a share of Common Stock in the
over-the-counter market, as reported by the OTC Bulletin Board or in the
National Quotation Bureau











-16-




--------------------------------------------------------------------------------

Incorporated or similar organization or agency succeeding to its functions of
reporting prices) at the close of business on such date, or (b) if the Common
Stock is not then reported by the OTC Bulletin Board or the National Quotation
Bureau Incorporated (or similar organization or agency succeeding to its
functions of reporting prices), then the average of the “Pink Sheet” quotes for
the Common Stock on such date, or (c) if the Common Stock is not then publicly
traded the fair market value of a share of Common Stock on such date as
determined by the Board in good faith; provided, however, that the Majority
Holders, after receipt of the determination by the Board, shall have the right
to select, jointly with the Issuer, an Independent Appraiser, in which case, the
fair market value shall be the determination by such Independent Appraiser; and
provided, further that all determinations of the Per Share Market Value shall be
appropriately adjusted for any stock dividends, stock splits or other similar
transactions during the period between the date as of which such market value
was required to be determined and the date it is finally determined.  The
determination of fair market value shall be based upon the fair market value of
the Issuer determined on a going concern basis as between a willing buyer and a
willing seller and taking into account all relevant factors determinative of
value, and shall be final and binding on all parties.  In determining the fair
market value of any shares of Common Stock, no consideration shall be given to
any restrictions on transfer of the Common Stock imposed by agreement or by
federal or state securities laws, or to the existence or absence of, or any
limitations on, voting rights.




“Securities” means any debt or equity securities of the Issuer, whether now or
hereafter authorized, any instrument convertible into or exchangeable for
Securities or a Security, and any option, warrant or other right to purchase or
acquire any Security.  “Security” means one of the Securities.




“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute then in effect.




“Subsidiary” means any corporation at least 50% of whose outstanding Voting
Stock, and a limited liability company at least 50% of whose membership
interests, shall at the time be owned directly or indirectly by the Issuer or by
one or more of its Subsidiaries.




“Term” has the meaning specified in Section 1 hereof.




“Trading Day” means (a) a day on which the Common Stock is traded on the OTC
Bulletin Board, or (b) if the Common Stock is not traded on the OTC Bulletin
Board, a day on which the Common Stock is quoted in the over-the-counter market
as reported by the National Quotation Bureau Incorporated (or any similar
organization or agency succeeding its functions of reporting prices); provided,
however, that in the event that the Common Stock is not listed or quoted as set
forth in (a) or (b) hereof, then Trading Day shall mean any day except Saturday,
Sunday and any day which shall be a legal holiday or a day on which banking
institutions in the State of New York are authorized or required by law or other
government action to close.











-17-




--------------------------------------------------------------------------------




“Voting Stock” means, as applied to the Capital Stock of any corporation,
Capital Stock of any class or classes (however designated) having ordinary
voting power for the election of a majority of the members of the Board of
Directors (or other governing body) of such corporation, other than Capital
Stock having such power only by reason of the happening of a contingency.




“Warrants” means the Warrants described in and issued pursuant to the Notes, and
any other warrants of like tenor issued in substitution or exchange for any
thereof pursuant to the provisions hereof or of any of such other Warrants.




“Warrant Consideration” has the meaning specified in Section 4(i)(i) hereof.




“Warrant Price” initially means U.S. $0.075, as such price may be adjusted from
time to time as shall result from the adjustments specified in this Warrant,
including Section 4 hereto.




“Warrant Share Number” means at any time the aggregate number of shares of
Warrant Stock which may at such time be purchased upon exercise of this Warrant,
after giving effect to all prior adjustments and increases to such number made
or required to be made under the terms hereof.




“Warrant Stock” means Common Stock issuable upon exercise of any Warrant or
Warrants or otherwise issuable pursuant to any Warrant or Warrants.




10.

Other Notices.  In case at any time:




(A)

the Issuer shall make any distributions to the holders of Common Stock; or




(B)

the Issuer shall authorize the granting to all holders of its Common Stock of
rights to subscribe for or purchase any shares of Capital Stock of any class or
of any Common Stock Equivalents or other rights; or




(C)

there shall be any reclassification of the Capital Stock of the Issuer; or




(D)

there shall be any capital reorganization by the Issuer; or




(E)

there shall be any (i) consolidation or merger involving the Issuer or (ii)
sale, transfer or other disposition of all or substantially all of the Issuer’s
property, assets or business (except a merger or other reorganization in which
the Issuer shall be the surviving corporation and its shares of Capital











-18-




--------------------------------------------------------------------------------

Stock shall continue to be outstanding and unchanged and except a consolidation,
merger, sale, transfer or other disposition involving a wholly-owned
Subsidiary); or




(F)

there shall be a voluntary or involuntary dissolution, liquidation or winding-up
of the Issuer or any partial liquidation of the Issuer or distribution to
holders of Common Stock;




then, in each of such cases, the Issuer shall give written notice to the Holder
of the date on which (i) the books of the Issuer shall close or a record shall
be taken for such dividend, distribution or subscription rights or (ii) such
reorganization, reclassification, consolidation, merger, disposition,
dissolution, liquidation or winding-up, as the case may be, shall take place.
 Such notice also shall specify the date as of which the holders of Common Stock
of record shall participate in such dividend, distribution or subscription
rights, or shall be entitled to exchange their certificates for Common Stock for
securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, disposition, dissolution, liquidation
or winding-up, as the case may be.  Such notice shall be given at least twenty
(20) days prior to the action in question and not less than twenty (20) days
prior to the record date or the date on which the Issuer’s transfer books are
closed in respect thereto.  The Holder shall have the right to send two (2)
representatives selected by it to each meeting, who shall be permitted to
attend, but not vote at, such meeting and any adjournments thereof.  This
Warrant entitles the Holder to receive copies of all financial and other
information distributed or required to be distributed to the holders of the
Common Stock.




11.

Amendment and Waiver.  Any term, covenant, agreement or condition in this
Warrant may be amended, or compliance therewith may be waived (either generally
or in a particular instance and either retroactively or prospectively), by a
written instrument or written instruments executed by the Issuer and the
Majority Holders; provided, however, that no such amendment or waiver shall
reduce the Warrant Share Number, increase the Warrant Price, shorten the period
during which this Warrant may be exercised or modify any provision of this
Section 11 without the consent of the Holder of this Warrant.




12.

Governing Law.  THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO PRINCIPLES OF
CONFLICTS OF LAW.




13.

Notices.  Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earlier of (i) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified for notice prior to 5:00 p.m., eastern time, on a Trading Day, (ii)
the Trading Day after the date of transmission, if such notice or communication
is delivered via facsimile at the facsimile telephone number specified for
notice later than 5:00 p.m., eastern time, on any date and earlier than 11:59
p.m., eastern time, on such date, (iii) the Trading Day following the date of
mailing, if sent by nationally recognized











-19-




--------------------------------------------------------------------------------

overnight courier service or (iv) actual receipt by the party to whom such
notice is required to be given.  The addresses for such communications shall be
with respect to the Holder of this Warrant or of Warrant Stock issued pursuant
hereto, addressed to such Holder at its last known address or facsimile number
appearing on the books of the Issuer maintained for such purposes, or with
respect to the Issuer, addressed to:




Voyant International Corporation

444 Castro Street, Suite 318

Mountain View, California 94041

Attn: Chief Financial Officer

Tel: 650-691-4450

Fax: 650-691-4458




with a copy to:




Richardson & Patel LLP

10900 Wilshire Blvd., Suite 500

Los Angeles, CA 90024







Copies of notices to the Holder shall be sent to Burak Anderson & Melloni, PLC,
30 Main Street, Burlington, Vermont 05402, Attention: Shane W. McCormack, Tel
No.: (802) 862-0500, Fax No.: (802) 862-8176.  Any party hereto may from time to
time change its address for notices by giving at least ten (10) days written
notice of such changed address to the other party hereto.




14.

Warrant Agent.  The Issuer may, by written notice to each Holder of this
Warrant, appoint an agent having an office in New York, New York for the purpose
of issuing shares of Warrant Stock on the exercise of this Warrant pursuant to
subsection (b) of Section 2 hereof, exchanging this Warrant pursuant to
subsection (d) of Section 2 hereof or replacing this Warrant pursuant to
subsection (d) of Section 3 hereof, or any of the foregoing, and thereafter any
such issuance, exchange or replacement, as the case may be, shall be made at
such office by such agent.




15.

Remedies.  The Issuer stipulates that the remedies at law of the Holder of this
Warrant in the event of any default or threatened default by the Issuer in the
performance of or compliance with any of the terms of this Warrant are not and
will not be adequate and that, to the fullest extent permitted by law, such
terms may be specifically enforced by a decree for the specific performance of
any agreement contained herein or by an injunction against a violation of any of
the terms hereof or otherwise.




16.

Successors and Assigns.  This Warrant and the rights evidenced hereby shall
inure to the benefit of and be binding upon the successors and assigns of the
Issuer, the Holder hereof and (to the extent provided herein) the Holders of
Warrant Stock issued pursuant hereto, and shall be enforceable by any such
Holder or Holder of Warrant Stock.














-20-




--------------------------------------------------------------------------------

17.

Modification and Severability.  If, in any action before any court or agency
legally empowered to enforce any provision contained herein, any provision
hereof is found to be unenforceable, then such provision shall be deemed
modified to the extent necessary to make it enforceable by such court or agency.
 If any such provision is not enforceable as set forth in the preceding
sentence, the unenforceability of such provision shall not affect the other
provisions of this Warrant, but this Warrant shall be construed as if such
unenforceable provision had never been contained herein.




18.

Headings.  The headings of the Sections of this Warrant are for convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.




19.

Piggyback Registration.  If the Issuer at any time proposes to register any of
its securities under the Securities Act for sale to the public, whether for its
own account or for the account of other security holders or both (except with
respect to registration statements on Forms S-4 or S-8 or another form not
available for registering the registrable securities for sale to the public), it
will give written notice to the Holder of its intention so to do.  Upon the
written request of the Holder, received by the Issuer within 30 days after the
giving of any such notice by the Issuer, to register any of the Issuer’s Warrant
Shares, the Issuer will use reasonable best efforts to cause the Issuer’s
Warrant Shares as to which registration shall have been so requested to be
included in the securities to be covered by the registration statement proposed
to be filed by the Issuer.  If any registration pursuant to this Section 19
shall be, in whole or in part, an underwritten public offering of Common Stock,
the number of the Holder’s Warrant Shares to be included in such an underwriting
may be reduced on a pari passu basis, or eliminated entirely, if and to the
extent that the managing underwriter shall be of the opinion that such inclusion
would adversely affect the marketing of the securities to be sold by the Issuer.














-21-




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has executed this Warrant as of the day and year
first above written.




         

VOYANT INTERNATIONAL CORPORATION

 

 

  

 

 

 

 

By:  

 

 

Name:

 

 

Title:

 











-22-




--------------------------------------------------------------------------------










WARRANT

EXERCISE FORM




VOYANT INTERNATIONAL CORPORATION




The undersigned _______________, pursuant to the provisions of the within
Warrant, hereby elects to purchase _____ shares of Common Stock of VOYANT
INTERNATIONAL CORPORATION covered by the within Warrant.




Dated: _________________

Signature

___________________________




Address

_____________________

_____________________




Number of shares of Common Stock beneficially owned or deemed beneficially owned
by the Holder on the date of Exercise: _________________________




The undersigned is an “accredited investor” as defined in Regulation D under the
Securities Act of 1933, as amended.

The undersigned intends that payment of the Warrant Price shall be made as
(check one):    

Cash Exercise_______  

Cashless Exercise_______

If the Holder has elected a Cash Exercise, the Holder shall pay the sum of
$________ by certified or official bank check (or via wire transfer) to the
Issuer in accordance with the terms of the Warrant.   

If the Holder has elected a Cashless Exercise, a certificate shall be issued to
the Holder for the number of shares equal to the whole number portion of the
product of the calculation set forth below, which is ___________.

X = Y - (A)(Y)

      B




Where:




The number of shares of Common Stock to be issued to the Holder
__________________(“X”).




The number of shares of Common Stock purchasable upon exercise of all of the
Warrant or, if only a portion of the Warrant is being exercised, the portion of
the Warrant being exercised ___________________________ (“Y”).




The Warrant Price ______________ (“A”).




The Per Share Market Value of one share of Common Stock  _______________________
(“B”).

















-23-




--------------------------------------------------------------------------------










ASSIGNMENT




FOR VALUE RECEIVED, _________________ hereby sells, assigns and transfers unto
__________________ the within Warrant and all rights evidenced thereby and does
irrevocably constitute and appoint _____________, attorney, to transfer the said
Warrant on the books of the within named corporation.




Dated: _________________

Signature

___________________________




Address

_____________________

_____________________




PARTIAL ASSIGNMENT




FOR VALUE RECEIVED, _________________ hereby sells, assigns and transfers unto
__________________ the right to purchase _________ shares of Warrant Stock
evidenced by the within Warrant together with all rights therein, and does
irrevocably constitute and appoint ___________________, attorney, to transfer
that part of the said Warrant on the books of the within named corporation.




Dated: _________________

Signature

___________________________




Address

_____________________

_____________________




FOR USE BY THE ISSUER ONLY:




This Warrant No. W-___ canceled (or transferred or exchanged) this _____ day of
___________, _____, shares of Common Stock issued therefor in the name of
_______________, Warrant No. W-_____ issued for ____ shares of Common Stock in
the name of _______________.





























-24-


